          Case 2:21-cv-00301-WKW-JTA Document 1 Filed 04/22/21 Page 1 of 3




                          11‘1. THE UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF ALABAMA
                                      A4,7ir-/e/r4!                                               APR 22 A 10: 2-1
                                                                                                       H;-\CiErr. CLK
                                                                                            U.S. OiSTRICI CdURT
  /9-Z,v                          17.2if,sy/                )                              Mr,1:053LE DICTRiCT
                                                            )

           Plaintiff(s),
                                                            )
                                                            )           CIVIL ACTION NO.(9;                 di-cv,3DI ‘ki ok-sirt
                                                            )
                                                            )           JURY DEMAND(MARK ONE)
                                                            )
                                                            )          PitS                DNO
           r.                         n —57iek
 19,42-ey-Ae                                                )
         fA. ,e      (5)                                    )
          Defendant(s).

                                                  _      COMPLAINT

 1.       Plaintiff(s)' address and telephone number:Ae.,,,;.7                          ge,
 7‘5-a3

2.    Name and address ofdefendant(s):)17,
                                         -;*,
                                            ,,j,,,7
                                      /weed,
         ;
Yr11,00#47,0/:-7
               /           laVe9



3.        Place of alleged violation ofcivil rights-,Ifz4r2,-, .4,-,-,e/zi,,-,./A":,v., %,:::$--, ,4;,-
                                                                                                    - ›..ar
                                --p,4- .4./1"?`',
ga..>„,,,,,4 ..09,-,24,-„,.-.0,7,               7_,.---,..s',

4.         Date of alleged violation of civil rights: 15,--dj0,20.V

 5.      State the facts on which you base your allegation that your constitutional rights have been
         violated: •i.., ,f- , .‘,/                  . e2                    7'          f's •.
j /4„.v,,,4..„,/t
        z
 r-i,zi„,                             y . zi ,
                                             t o ..2) ";,
                                                        ,,,,,,••tAe;:s i,,,,,Ii le.- .,:, ..7/- .i.,y/r7idize .X.../
/Ipile!  eicc-/-ig,.12,-,-;,!••• e..--_,5-.a.94 W;,-----ep ,       i-07,45,-,,40,/9 tfe-ni-sn' 7,_:0-- 4,,--0/.:,-,..,..7149u5e..../

                                                                                     47AA3 4,514X.



                                                                  1
      Case 2:21-cv-00301-WKW-JTA Document 1 Filed 04/22/21 Page 2 of 3




6.    Reliefrequested:               "1:5‘
                                        ,
                         k±s-            75
                                          , €.4•       75;->/„..-
0-,4"-Av                                                                        706:14"
                                         .14.•Gr 71*-
                                                   0                -4•,-7?4s   .A"c14,--/
                AelA' _     .0e. •           AO' z":
751'/7,Pja-574.-47.?




Date: 1
      )4        -2/




                                               2
                      Case 2:21-cv-00301-WKW-JTA Document 1 Filed 04/22/21 Page 3 of 3
        /7/-4/
             .7)7                                                    • MOBILE AL
      e
      ,e7       /;-                                         • 20 APR 2021 - PM 2 -L
/";         3   0                                                                                       FOREVER / USA

                3
       /



                                           pfi/./--              erai-Av
                                                                     4/i/r
                                          /t//7;,0,i'71<ef OfOf?1-
                                                                              ,'
                                                                         1 V17,
                                                              Pf--27//7.6.
                                                                              //0
                                          °41A/W.fg'22---7-;10
                                                 /&
                                                 /
                                           ,̀"71X)
                                       "4/a/       - ji/,                      6,/7



                                                                    111 II.         I!i   tub p   j1111111114jill'
